*597
SUMMARY ORDER

THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 22nd day of May, two thousand and three.
UPON DUE CONSIDERATION of this appeal from a judgment of the United States District Court for the Southern District of New York (Stein, J.), it is hereby ORDERED, ADJUDGED AND DECREED that the judgment of the district court is AFFIRMED.
Plaintiff-appellant John J. Nance appeals from a judgment of the United States District Court for the Southern District of New York (Stein, J.) granting summary judgment for defendants Random House Inc. and St. Martins Press, Inc., and denying Nance’s cross-motion for summary judgment. Plaintiff, a writer of aviation thrillers, sued defendant publishers alleging that they breached a three book contract with plaintiff when they rejected his second book as unsatisfactory.
On appeal, plaintiff argues that summary judgment was improperly granted because a jury could conclude that the publishers were motivated by financial considerations and acted in breach of the implied duty of good faith and fair dealing in rejecting his manuscript and terminating the contract. He also argues that defendants fraudulently induced him to draft a second version of the manuscript with no intent of publishing it. The district court held there was no evidence that the publishers acted with bad faith in rejecting the manuscript as unsatisfactory following a lengthy editorial process in which they offered suggestions for revisions but ultimately determined that the manuscript was unacceptable and that there was no evidence of fraudulent intent. Nance v. Random House, Inc., 212 F.Supp.2d 268, 273-74 (S.D.N.Y.2002). We have fully considered plaintiffs arguments, and affirm substantially for the reasons stated in the district court’s thorough opinion.